Title: Notes of Witnesses’ Testimony concerning the Canadian Compaign, [1–27 July 1776]
From: Jefferson, Thomas
To: 


                    
                        [1–27 July 1776]
                    
                    Mr. John Blake. July. 1. 1776.
                    He lives at Montreal. A merchant. Has lived there almost from the year 1760.
                    Was a great scarcity hard cash, could not supply troops with clothes or food, wood.
                    He lent 471–18–9 and 394–15–3 in January. If had been cash in Canada, provisions might have been had.
                    He has lent individuals of army 130. half Joes.
                    Continental bills would not have passed in Canada. A few particulars received them but charged higher, some of them he has heard double, when to be paid in Cont. bills.
                    He has heard that the army before Quebec sometimes were short of provisions during the winter.
                    He left Montreal Apr. 13. 1776.
                    Mar. 1. was said a body of Indians were to come down the St. Lawrence.
                    
                    The Indian traders very few of them were friendly to the colonies.
                    He does not think the failing to supply Indians was cause of their coming down because in the usual course of trade supplies were not to go till May.
                    Canadians in general well disposed. The merchants in general against us. Priests rather against us, and some have been active against us.
                    The Canadians would not willingly be under French government. They liked the former Eng. government but not the present.
                    Canadians would chuse to lie neuter. Does not think they will enlist voluntarily with enemy.
                    Nothing but taking Canada will keep Indians off.
                    Complaints against Mr. Nicholson town major for confining a man against orders. Genl. Wooster broke him for it.
                    Capt. Hector McNeal. July 2.
                    Lived last year in Quebec. He came out of it on 24th. Nov. on Carleton’s proclamation for all to go out who would not take arms. He staid at point au Tremble (6. leagues from headquarters) till 6th. May. When he came out of Quebec, the army had been before it but had retired to be recruited, Montgomery being expected. The army then in a dreadful situation for want of clothes, shoes &c. Had this blockade been kept up the place must soon have fallen. He might have prevented the enemy from getting a single cord of wood carried in. They would also soon have wanted provisions. But on the retreat from before, great stores of Wood and provisions were carried in. Arnold arrived at Point levi the 9th. Novemb. crossed a week after. The men Arnold had were sufficient to have kept up the blockade had they had ammunition and clothes. After the 2d approach to Quebeck the army was well supplied with provisions till about beginning of April. When clothes came (with Genl. Montgomery) they were tolerably clad, tho’ not well, and especially not for that country. When Montgomery came, he brought but a very small supply of ammunition: so that he was unable to use his cannon till he sent for a supply of powder from St. John’s. He brought but about 5. barrels of powder at first and no cartridge paper. Montgomery had intended to attack the upper town with the wind and snow in his back. But he changed his mind and attacked the lower town with the wind in his face. The army was dissatisfied with being kept after the time of their enlistment was out, and were in some measure constrained by Montgom. Some of the men, 3. companies particularly were against storming. He  thinks the short enlistments have been of infinite prejudice, and occasioned great confusions. That no service can succeed while that is the case. When matters went in the least ill, the soldiers were very difficult to govern. As soon as Montgomery was killed, the troops being dispirited and dissatisfied went away in droves. He thinks Wboster’s going was lucky, as he kept the men there, which he thinks Arnold could not have done: that the New York troops particularly were dissatisfied with Arnold because he wrote some letter which appeared in the newspapers, reflecting on them. The fact was true that they did retreat, but it was by order of Colo. Campbell who commanded them on the death of Montgomery. It appears that the guard who fired on him immediately abandoned their post (for which the capt. of the guard was afterwards broke). If Campbell had gone on he would have taken the lower town and formed a junction with Arnold’s party. The firing of that guard had ceased before Campbell retreated. After that defeat their distresses grew, very cold, few men and hard duty. The snow 5. f. deep. The small pox was sent out of Quebeck by Carleton, inoculating the poor people at government expence for the purpose of giving it to our army. It had just begun to appear in the army before Montgom’s death, after which it spread fast. Orders were given against inoculation, but they would inoculate. Of those who took it in the natural way 1. in 4. died. Of those who inoculated themselves and had no assistance of Doctors 1. in 20.
                    When Genl. Wooster arrived which was Apr. 1st. there were something upwards 2700. men in all of whom 800. were sick. Of these there were 1653. whose times were out the 15th. of April. Provisions were then scarce and Genl. Wooster told them he would not give them provisions if they went away. They threatened to plunder the inhabitants, upon which he refused to let them go at all. There was a mutiny by 15 which was quelled by Colo. Clinton. From 1st. Jan. to 1st. March never had more than 700 and sometimes not more than 500. fit to do duty and 26. miles of lines to occupy. Does not think it appeared adviseable to retreat from Quebec sooner because a reinforcement was expected. But a fleet of 13. vessels appearing in the river, there being but 6. days provisions left a council of war determined to retreat. A sudden change of the wind brought up 3. of the ships sooner than was expected which occasioned a more precipitate retreat. He thinks it was a blunder, since a retreat had been concluded on, that the men were not called from their several posts. Genl. Thomas arrived the 2d of May. The retreat was the 6th. Genl. Wooster left it the morning of the retreat.
                    
                    The blame of provisions not going to Quebec he supposes lay on this side the lakes. He never saw any embezzlement of provisions. At the time of the retreat he does not think there was a barrel of pork between lake George and Quebec for the army. Provisions were dealt out by a Commissary and with great care and regularity. He has never seen any thing in Genl. Wooster but the greatest care. Things were carried on more harmoniously under him than would have been under Arnold after the discontent against him. If the troops had had provisions they might have stopped at Dechambeau, and maintained themselves till reinforcements would have reached them. But he thinks those troops would not have staid there whose time was out the 15th. April. He thinks 1000. men might have been kept there, which would have done. 12. days before the retreat Genl. Wooster had sent an engineer with 36. men and 4. carpenters and 2 blacksmiths to fortify Dechambeau. Genl. Thomas staid there with 500 men, after the retreat, till want of provisions forced him to leave it. The deponent then came out of the country. He met no provisions going down till he came to point au fer, the 18th. May. 5. battea loads. flour was sent by some of our friends to Dechambaud before the army left it. He found them building one gaily at Chambly. They were building a house for their blacksmith to work in. There were about 1. doz. carpenters there. The Schooner on lake Champlain wanted a foresail, and running rigging and was not armed. But he met 2. waggonloads of cordage near Albany going up. Besides the Schooner, there is a sloop taken in the spring, and a row galley taken at St. John’s. The row gallies had no sails. They were carried down in the winter to Point au tremble to cover powder. The sloop wanted rigging but her sails would do. She had no guns aboard.
                    Another material want before Quebec was medicines. Another the Indian traders going from Montreal and carrying goods &c. to the Indians. One Goddard, Richd. Walker and one Larimy went with 2000. half Joes to the Indians to invite them come down. This was known a month before the Commissioners went out there, and some person on suspicion of being concerned with them had absconded from Montreal before the Commissioners went there. 32. slays with merchandize had also gone up to them. Genl. Wooster had 7. of them brought back.
                    Doctor Coates. July 2.
                    Accompanied Genl. Arnold up the Kennebeck. Arrived at Point Levi with about 600. effective men he thinks, while before Quebec  provision plenty but want of clothes. Genl. Montgomery alwais to attack in bad weather and bad weather only. The attack was before day light: Colo. Campbell (who succeeded on Montgom’s death) ordered retreat as soon as was known that he was killed. Campbell was with Genl. Montgomery. They had past the first picquets. The fire from which Campbell retreated was trifling. Never heard that the men with Campbell were reluctant to go on. Has heard that the men could not get their guns off the storm was so bad. There was a difference of opinion, some thinking if Campbell had gone on he would have joined Arnold’s party, others that they would have been all taken. The time of the greatest part of the New Englanders was out the very day of the attack. He thinks this might urge Montgomery to attack at that time. The defeat was the 31st. Decemb. Duty then became hard on the men. Small pox had made considerable appearance in army before the defeat. Was supposed Carlton sent out people with it. Orders against inoculation, but they did inoculate. Suffered for want of medicine. Colo. Enos brought back one of the medicine ches[ts] and the other was left in the woods. The first recruits after the defeat came in about 6. weeks. These were 25 men. after which they kept dropping in by companies. As fast as they came they were laid up with the small pox. Might be about 27. or 2800 just before Wooster arrived. Of these might be not more 800 or 900 effective. Duty fell cheifly on Pennsylvanians and New Jersey men. The soldiers had sometimes salt, sometimes fresh meat till latterly. [1057 in all marched from Cambridge. Enos carried back one third. Supposes had he gone on they might have stormed the town. When Enos quitted them it would take about as long to get to Quebeck as to get back, so the same provisions would have lasted. Arnold’s party had but 5. pints of flour a man to the last 120. miles from Canadian settlement which was 90 leagues from Quebec. They were 4. or 5. days going it. 1 ½ day of that time they were lost, there being no path, and no man having ever before gone that way. Lost about a dozen men on the way by sickness as he has heard.]
                    When Wooster arrived the Yorkers time was to expire the 15th. April the New Englanders also. Most of them Genl. Wooster prevailed on then to stay. Does not think there was any waste of provision. The sick allowed but half rations. The want of hard money was the cause of wanting provisions. There was enough in country if could been bought. Flour and fresh provisions had alwais been bought in country, and was their principal food in first part of winter; what salt provisions they used came across lakes. Does not know that Genl. Schuyler was warned that provisions would be  wanting. He met great quantities of provisions as he came over the lakes about the 13th. of May.
                    July 3. General Wooster.
                    Letters. Octob. 4. 1775. Tyonderoga. Schuyler to Wooster.Orders to go by Wood creek
                    Octob. 9. S. to W. Tyonderoga. Orders to go by Lake George19. S. to W. Tyonderoga. To know if will give place to Montgom. according to Continental rank19. W. to S. Tyonderoga. That he will take rank according to Continental commission.
                    Dec. 31. S. to W. Albany. Has not yet sent paymaster up because has not yet received hard money from Congress.
                    1776. Jan. 4. W. to S. Montreal. Informs of death of Montgom.That situation will be bad till relief from coloniesFew men. More immediately necessary. No confidence in CanadiansHard money wanting. Price has hitherto supplied us.Has hitherto advanced about 20,000£. Could not have subsisted without him.Clergy are against us.Has ordered that no men shall leave Canada, time out, or notNo men to spare from Montreal.
                    14. S. to W. Albany. At such distance cannot order him what measures
                    Sends money as per invoice (does not say how much). Wooster sais it was about £7000. Pennsylvania or N. York money.
                    Has pressed G. Washington to detach 3000. men to his assistance.
                    Has furnished Colo. Warner with money to get men.
                    Tories in Tryon in arms. He is marching against them.
                    Must not let men come away though time out.
                    Directs him to secure retreat for Arnold at Montreal.
                    14. W. to S. Montreal. Has drained freinds here of all their cash.
                    Has sent 120 men to Quebec, all that could be spared.
                    Has sent to Onion river for Green Mountain boys, and to Warner.
                    The river at Quebec not yet frozen, but will soon.
                    Wants cannon, shells, shot, cartridges &c.
                    Recommends to employ suttlers to bring sugar, rum &c. across the lakes, which may be paid for in Continental.
                    
                    19. W. to S. Montreal. Sends him prisoners from Montreal.
                    Is sending 70 men more to Quebec.
                    Every thing going to ruin for want of money and paymaster.
                    Every thing should be here by Mar. 1. in the ammunition way.
                    Palisier will cast shells and shot.
                    26. S. to W. Albany. Acknoleges receipt of Letter of 14th.
                    (Some little incivility in the expressions)
                    Orders him to send hither all prisoners.
                    Also a return of the army in Canada.
                    Incloses bill on Jordan for 500. Dollars.
                    Colo. Warner has sent some men.
                    Other troops on their way and raising.
                    27. W. to S. Montreal. Acknoleges receipt of Letter of 14th. and money.
                    Some of the reinforcements are come in.
                    Provisions in Quebec sufficient to last them till can be relieved in sp[ring.]
                    Therefore large supply of military stores necessary.
                    Again recommends bringing necessaries over lakes.
                    Palisier cannot cast shells till May. 1.
                    Has appointed Rantseleer [Van Rensselaer] Deputy Muster Master General.
                    Will shortly want more hard money.
                    27. W. to Congress. Montreal. Will soon go to Quebec.
                    Want men money mortars shot shells, heavy cannon and large supply of cannon, not being more than 4 tons in province
                    Jan. 29. S. to W. Albany. Desires return of officers in Canada and to recommend others.
                    Sends orders for Commissaries.
                    Deputy pay master General will come immediately.
                    Desires to send names of Commissaries now in Canada and to advise him how the army is supplied with provisions.
                    How much salt may be wanting for a year.
                    Send also rolls and accounts which had ordered from Montgomery.
                    Make return also of killed at the [Lakes?]
                    29. W. to S. Montreal. Has received inventory from Arnold of what is at Quebec and what may be wanting.
                    Will immediately send inventory of all stores in the province.
                    Some of the new recruits have bad arms and obliged to stop here to repair
                    
                    Feb. 2. S. to W. Albany. Troops daily coming on. Ad[vise] to send best from Montreal.
                    Desires list of all stores at St. John’s, Montreal, Quebec, and in the province in general.
                    Heavy cannon is sent to Cambridge. No artillery here. If Quebec cannot be taken without, fears it will fail.
                    Suttlers are gone off and more will go in a few days.
                    6. W. to S. Montreal. Receipt of Jan. 26.
                    Expresses sense of incivil orders in it.
                    (It is a quarelling letter. Sais he will send all the letters to Congress who may judge.)
                    Alleges the commanding officer in Canada is the only competent and proper judge what orders to give army, and will therefore do it.
                    9. S. to W. Albany. Directs to muster Warner’s men.
                    11. W. to Congress. Montreal. Will be delivered by Walker and Price who have been serviceable friends.
                    Has permitted merchants trading to upper country to chuse commi[ttee?] to petition Congress for opening trade.
                    Prays a committee of Congress may be sent.
                    Arnold so well reinforced, that no danger from a Sortie.
                    Proposes soon to join him: but artillery greatly wanting.
                    Complains of Schuyler’s ill treatment.
                    13. W. to Congress. Montreal. Thinks ministry will send great force here in spring.
                    In that case more men will be wanting. Wishes for 10,000 by the first of May.
                    Refers to Walker and Price.
                    Quebec ought to be taken before May 1. but has neither proper artillery nor ammunitions.
                    However hopes a sufficient number of men of resolution will affect it.
                    13. W. to S. Montreal. Receipt of letter of 2d. Inst.
                    Great plenty of salt. More than enough for a year.
                    Gallies will be wanting in St. Lawrence.
                    Will be better built here, but no pitch, tar, turpentine.
                    Good workmen for them will be wanting.
                    A return of ordnance has been already sent him Van Renselear gone to Quebec to muster troops there.
                    Few of the troops here will re-enlist.
                    Feb. 19. W. to S. Montreal. Paymaster came and no hard money.Cannot buy provision or wood with Continental.
                    
                    If not bought before middle March, after which will be no passing for 3 or 4. weeks, so that the expedition may fail for want of supplies.
                    Desires pork may be sent over the lakes.
                    Not £1000. left of money formerly sent.
                    A gunner (Mr. Brazier) wanting particular articles of military stores.
                    21. S. to W. Albany. Receipt of 11th. and 13th. by Mr. Price.
                    Has sent Congress a return of Artillery and stores in this department: they are small and has urged for more.
                    Has sent to New York for tar, pitch, and turpentine and to Philadelphia for ship carpenters.
                    Has directed the Deputy Commissary General to send deputies to Canada to superintend his department there.
                    Has accordingly sent two.
                    Wishes for return of provisions in Canada.
                    Fears will be in distress before that from lakes can be sent.
                    Desires to know if beef or pork can be had in Canada and for how long.
                    Wants nails to build batteaux. Wishes would send from merchants there.
                    Troops came here half cloathed and half armed from Green Mountains &c.
                    21. W. to Congress. Montreal. Fatal consequences apprehended from want of cash.
                    Has therefore sent Cole for some.
                    Cannot get provisions or wood, or pay transportation of any […]
                    Not half money in hand to answer pressing demands.
                    Flour and all other provisions will be gone immediately.
                    Credit sunk.
                    Considerable supply must be sent immediately.
                    21. W. to S. Montreal. Paymaster come, nothing but paper money.
                    But one week’s flour left.
                    Cannot pay half debts to country people. Credit su[nk.]
                    Cannot pay for transportation.
                    Cole sent for money to Genl. Schuyl. and Congress.
                    (Note after middle March roads impassable because then the rains come and soften the snow, so that cannot draw any thing a mile)
                    
                    24. S. to W. Albany. Receipt of 19th.
                    Is sensible if hard money not sent will suffer.
                    Has not 6d. Has employed persons to procure on own credit
                    Has got sleds to carry 400. barrles pork.
                    Will forward cannon and shot from posts above.
                    Must have been great waste of provisions in Canada.
                    Will send Brazier if such person or any other fit.
                    Does not think Canadian traders will be suffered to go into Canada.
                    Feb. 26. S. to W. A Postscript. Albany. Recommends to get bills on him from Merchants in Montreal. Paiable in 30. days sight.
                    (700 barrels pork and 700 barr. flour were taken at Sorel from Carleton’s fleet about middle November)
                    25. W. to S. Montreal. Refers him to Flemng for state of things.
                    25. W. to Washington. Montreal. Receipt 27th. of last.
                    Wishes a large army in Spring as Ministry will send large army.
                    Wants cannon, mortars, shots and shells.
                    Assault must be attempted if no other way.
                    Troops coming in. Will soon join Genl. Arnold.
                    28. Lee to Wooster. N. York. Notifies his appointment to Can[ada]
                    Directs him to contract for and grind 20,000 bush. Wheat.
                    Has ordered 13 12lbrs. from Crown point to Sorel.
                    Appears to him ought to be post established at falls of Richlieu.
                    28. S. to W. Albany. Has raised £2139–18–10 N. York money which sends by Benson. Will get more if possible.
                    Mar. 1. W. to S. Montreal. Receipt of 21st. ult.
                    Return of provisions in Montreal and Quebec.
                    None of Chamblee and St. Johns.
                    Has engaged several thousand bushels wheat and sent to mills.
                    Desires pork from lakes.
                    Beef is @ 4. coppers if had money.
                    Want medicine.
                    Proposes to build gallies at Chambli.
                    Return of provisions Quebec. 10,000 ℔ beef. 62. barr. pork. 51. firkins butt[er] 60. B. flour 200 ft each.
                    Montreal 6864. ℔ beef. 458 B. pork and 14 do. damaged. 71. firkins butter. 28,500 ℔ flour for 12 or 14. days baking. 2000 bread. 16 ¼ bush. rice. 70. gals. rum. large quantity salt. 105 ℔ soap.
                    
                    4. S. to W. Albany. (About a prisoner)
                    6. S. to W. Albany. Has sent Winslow further directions for paying troops in Canada.
                    Could not get so many sleds to send provisions as intended.
                    As soon as ice open will send supply.
                    5. W. to S. Montreal. Receipt of cash by Benson.
                    Merchants not disposed to assist us.
                    Glad of arrival of Commissioners.
                    Critical situation prevents thorough enquiry into conduct of Commissaries.
                    Thinks consumption has been greater than should been.
                    Hopes the 400. bar. pork with what have on hand and what can be procured here will do till lakes open. [There came but 350. B. for want of slays ut supra].
                    But 417. in Warner’s regiment [there came a few afterwards]
                    Reason to apprehend something from above, Oswegatchy &c.
                    Mar. 13. W. to S. Montreal. Apprehends mischeif from Upper country, that they will make descent on Montreal while men are gone to Quebec.
                    Not 1500. men yet come in from the colonies.
                    14. S. to W. Albany. Heavy cannon yet at Pakipsy. Powder not come, nor money.
                    General Lee is ordered to Virginia.
                    16. W. to S. Montreal. Draws on him in favor of Blake for £394–15–3 and 471–18–9.
                    Blake has been very friendly.
                    Mischeif contriving from Detroit.
                    Have not more than 60. rounds powder for 6000. men in the country even if have no cannon.
                    Money in a manner gone.
                    Deputy pay master has sent 15000 Dollars paper to Quebec to pay army.
                    Troops come in so slow that has not gone to Quebec yet.
                    Will be of greatest importance of our affairs if you can be spared from New York and can be at Albany to furnish army.
                    26. W. to S. Montreal. Receipt of 14th.
                    Shall set off to Quebeck tomorrow.
                    April 10. W. to Congress. Before Quebec. Arrived here, and Genl. Arnold to go to Montreal.
                    
                    Between 2 and 3000, not half to do duty with Small pox. Most to go 15th. April.
                    13. S. to W. Fort George. Refers him for particulars to Colo.
                    Hazel [Hazen], left in command at Montreal.
                    Mentions evacuation of Boston
                    Cole is here with some hard cash and 25,000 D. Continental, with which he will proceed to Canada with Genl. Thomas.
                    May. 15. Genl. Thoms. to Commissioners. Three rivers. Called at Jacques Cartier and Dechambeau on return from Quebec.
                    Staid there 6. days in hopes of receiving supply provisions, entrenching tools &c.
                    Want of these compelled to quit
                    Had only 3 ℔ meal a man and not an ounce of meat when left it.
                    Arrived here this morning with 800 men.
                    Shall proceed to Sorel and if possible will return to Decham[beau.]
                    20. Genl. Thoms. to Commissioners, Sorel. Army been for 2 days without meat.
                    No money to buy, no contractors to purchase.
                    Want of provisions oblige men to leave Three rivers.
                    A retreating army, disheartened, sick, without necessaries, and as they think wholly neglected.
                    Unless something done army cannot be kept together.
                    [Wooster sais the lakes opened about the 23d of April. Genl. Thomas went in 1st. boat. Commissioners next.] From Fort George to Dechambeau provisions may be carried generally in 10 days, tho’ winds in the lakes may retard or expedite. Army left Quebeck May 6. Genl. Thomas left Dechambeau May 13 The first provisions (by McNeal) were 5. batteaus which he met May 18. at Point au fer.
                    July 4. Genl. Wooster.
                    When he went into Canada there were about 2200 men in the upper country, viz. Montreal, the Sorel &c. This was about the 20th. of October. St. John’s surrendered the 3d of Novemb. Montreal about the 10th. Nov. Genl. Montgom. proceeded about the 23d or 24th. of Nov. down the river to join Genl. Arnold. He carried with him between 4 and 500 men. Arnold had then between 6 and 700 men of whom about 550. were effective. Many of the troops went off from Montreal, their time being not quite out, under a former promise from Genl. Montgomery to encourage them  to go on to take Montreal. But one feild officer of Connecticut would stay, so that Genl. Montgomery to induce the men to stay appointed Genl. Wooster to the regiment, who enlisted about 500. He never knew that this was contrary to the resolutions of Congress, till this last winter heard so. He called on paymaster for money which he mea[nt] to charge himself with as Colonel. He recd. £52 in that character. He meant at the time that the Congress should as they please allow this or not. The want of powder obliged Arnold to retreat from Quebeck he having but 5.rounds a man. This prevented the place falling into his hands. The small pox broke out in Montgomery’s army a few days before the assault. The unfortunate determination to attack the lower instead of the upper town, was a main cause of the failure. He doubts whether, if Campbell had not retreated, he could have carried the lower town, and if he had carried it, they must notwithstanding have been made prisoners by the upper town. After they had been out a while it is said their guns were so wet, not one in 10. would go off. These men had been obliged to make a circuit of 4. miles before they could get at the place of attack. After this about 3 weeks the small pox became pretty general in the army and with their want of ammunition prevented any subsequent attack. They began to suffer about May 1st. Genl. Wooster went to Quebec 1st. April. Found army in small pox. Some whole regiments down. Were between 1900. men. and 2000. Of these about 900. fit for duty. These were dispersed at different posts to keep up blockade, as it appeared they were short of wood, by their burning their old houses, the garden pickets &c. Expected reinforcements of men, ammunition, provisions &c. as soon as ice should be broke. Did not give up this hope till Genl. Thos. came, when council of war hearing of none near, and the enemy’s reinforcement being coming up the river they determined Sunday the 5th. to retreat. Orders were next morning sent to the out-posts to inform them of determination of council of war, and to make ready for retreat. Those from Beauport and island of Orleans were to proceed to Augustine to join main body 10. mi. from Quebec. Those at Point Levi were to go to Celery or point au tremble. The rest about 400 were to repair by the Head Quarters by 2. o’clock. They were doing this. Genl. Wooster was sent by Genl. Thomas to Jacques Cartier and set off about 9. o’clock, and the attack was at 10. oclock. There were then but 200. got together. The enemy were between 1200 and 1500 with 6. peices of cannon. About half a dozen of the sick only fell into enemy’s hands. All the cannon was lost, an armed schooner also and 3500 ℔ of powder being part of  4 tons sent down to them, and 3 or 400. arms. These arms had belonged to the souldiers who had gone away on the expiration of the time of their enlistment. The retreating army met Lt. Colo. Allen 8 miles from Quebec with 261 men. They had all about 2 or 3 days provisions. Falls of Richlieu are about 3 miles. The channel is but about 60 f. wide for a mile and ½, crooked and confined between rocks. There must be a gale of 6 knots an hour to pass up it. It passes within ½ a mile of Point Dechambeau where the land is 50. f. high. Jacques Cartier is 36 miles below this. But Point Dechambeau may still be taken by superior land army, there being a small descent on the back part of about ¼ of a mile and then the ground rises gently so as to give command over Dechambeau. Jacques Cartier is an excellent land post, inaccessible, and prohibiting absolutely the pass of an army. But it does not command the water, so that vessels may pass it. 50. men may prevent 1000. from passing it by land. Does not know nor ever heard Genl. Woedlke drinks. He is very active, vigilant, and contriving, and a great disciplinarian. Genl. Thomas was taken with the small pox at Sorel.
                    1776. July 6. Major Saml. Blackden.
                    Went into Canada Mar. 4. 1776. Acted as major of brigade: was with Wooster. Major Grey, and St. George Dupris had commissions under Carleton which they would not resign, were busy among people with improper conversation, refused to give parole that they would not act against us, wherefore Wooster sent them prisoners to Chambli; the Commissioners released them without consulting him. He went to Quebec with Genl. Wooter [Wooster] Apr. 1. Were about 900. fit for duty at different posts; a vast number sick. Had then provision enough. Provision began to grow scant about Apr. 20. They never did suffer very greatly while there for want of provision. They would be sometimes on half allowance for two or three days, and sometimes 2 or 3 days without bread. They never had vegetables: but they bore it tolerably patiently. The General seldom dined with less than 18, 20, or 25 gentlemen: he had the best provisions the country afforded. Two chaplains (one a Frenchman) alwais dined with him. Regular discipline was observed, as far as they could be made to observe discipline. The men were out of duty only one night in 48. hours, being on gard the other night, and by day alwais doing duty. From the time Genl. Wooster went there till he came away, there never came out one deserter; so could not know certainly their state. About a dozen deserted from us into the town in that time. It appeared they were  in want of wood by their burning their houses. The times of the four N. York battalion was out 15th. April. About one third of them agreed on the 14th. to stay till recruits arrived. The others refused. However all went off (about 600) April 28th. before the attack, except about 80 or 90. who had enlisted in a new regiment. Genl. Thomas arrived 1st. May at Quebeck. The 2d May an attempt was made with a fire ship. Had 720 men collected from the posts (being all except those from Pt. Levi and Orleans) and paraded on the heights of Abraham to take advantage of any confusion the ship might produce. The whole men then were 1975. Of these 1025 were fit for duty. Supposed the enemy had 1500. who did duty within town. The fire ship was disappointed by a boom chain fixed across the Cul de sac; a deserter having given them notice. Council was Apr. 5th. Determined to retreat. Orders given to posts in morning of May 6. to assemble at head quarters with baggage and sick (except those from out posts who were to go different rout). They were doing it when attack was made about 10. or 11 oclock. A woman the night before had carried into the town intelligence that we intended to retreat. The enemy were within 80 rods before we retreated. Some of the men appeared in panic. However they were drawn up and retreated slowly to let the sick keep before. Snow knee deep. The enemy followed about 2 miles. About 1200 of enemy. Campbell kept with the army to Jacques Cartier, there he and many other officers (who had no particular command) left the army and went up to Montreal without orders from the general. He has heard that Colo. Nicholson left his command at Point Levi, and went quite up to Montreal. Very few sick were lost. He continued at Dechambeau with Genl. Thomas, and 932 men till May 13. Part of these tho’ were two new regiments who had not been to Quebec. When they got to Dechambeau provisions were quite gone. There they found 180. bushels wheat and 4 little oxen, on which they lived. Of this about 2 or 3 ft. a man of flour remained when they left Dechambeau. They had but 15 rounds of powder a man. There was not a pr. of shoes to 3 men. The snow and mud most of the way half leg deep.
                    Major Lockwood.
                    Went into Canada latter part of Octob. as secretary to Genl. Wooster. Then was appointed Brigade major, and then to a regiment. He went to Quebec a few days after Montgomery went there, and came away a few days before his death. Were about 7 or 800 of Arnold’s men sick and well and 4 or 500 of those who went with  Montgomery, on the whole not quite 1100. Of these 2 or 300 were sick. Was said but no proof that Carleton had sent it into the suburbs of St. Roc where some of our men were quartered. Hence it spread. Began to appear in army about middle of Decemb. or earlier. He has heard that when Montgom. made the attack there were 2 or 300 sick. Genl. Montgom’s inducements to storm town were 1. the troops began to be uneasy to get home. 2. the great stores of artillery stores in the town. 3. hoped a speedy reduction of Quebec during session of parliament would have effect in parliament. 4. appeared practicable from accounts he had that greater part of inhabitants would lay down arms. Has heard it supposed these were the reasons of attacking lower town. A deserter went over to enemy and told plan of attacking upper town. This was testified by a deserter from enemy who came over the day after our deserter went in. Snow in general about 2½ f. deep at time of attack, but much drifted. Cause of failure was fire arms wet, the very injudicious attack in the lower town, and some think Campbell’s ordering a retreat, and most think if he had gone on he might have releived Arnold’s party and all got out together. No cause appeared for Campbell’s retreating which did not exist against attacking, unless he might perceive any dispiritedness in [. . . .] Many suppose if had taken lower town, upper would have given up [. . . .] Merchants lived there, treasure was there, ships might been burnt; and [at any] rate it might have been maintained some time. Deponent returned to Quebec beginning of Mar. More than half the […] provisions enough till retreat only sometimes on half allowance a […] while. Had no vegetables. Colo. Nicholson left his post and past Dechambeau knowing the army to be there. Colo. Campbell left the army at Jacques Cartier he beleives, without orders. Dechambeau would not have been tenable without an equal army. Vessels must pass within 200 yards of guns on the point, but he is certain not more than 300 yards.
                    July 10. 1776. Mr. Price
                    Genl. Montgomy. carried about 230 men to Quebec, and about 220 followed him. They were cloathed. They carried clothes for Arnold’s men, tho’ not quite enough. Price went with Montgom. They found Arnold’s army almost naked, without ammunition. The time of some of them was then out and they insisted on going away, but were prevailed on to stay. The impatience of the troops to come away when their time was out he thinks urged the Genl. to make his attack so soon. The Genl. was made to beleive after taking great  pains to discover it that the towns people would deliver it up as soon as he opened his batteries. The attack was made in a terrible snow storm. The snow 4½ f. deep, about 6. o’clock in the morning, Montgom. had to go 4 miles [ar]ound to make his attack. The men could only go in Indian file. They made a line of 2 or 3 miles (having between 4 and 500 men) Montgom., McPherson and Cheeseman were at the head. Never more than 10 came to the place of action before these three were shot. Their peices would not go off. Colo. Campbell immediately ordered a retreat. He was induced to attack at the place he did because he was informed the enemy trusting to the difficulty of access there, kept no guard in that quarter. We had about 400. taken and killed in the whol. About 30 of them were killed. Doubtful whether Campbell could have got throug to Arnold’s party. If they had got possession of lower town, could not have kept, could only have destroyed property. Montgom’s whole number was 1250 of whom 200 were Canadians. A few of the army had the small pox then. The Genl. had taken great care to keep it out. It did not attack them generally till towards spring. Price had left Quebec the 23d Decemb. He returned to the army the 12th. of Jan. He left it again the 20th. Jan. to get cash and necessaries. The 7th. of Feb. he [le]ft Montreal to come to Philadelphia and returned 13th. May. He met the army on the lake, and at St. John’s &c. retreating. The failure of the expedition was owing to short enlistments, small pox, want of hard money, and want of Commissary to provide necessaries. After the defeat they were reinforced to about 11. or 1200 men, Price met part of this reinforcement the 20th. Jan. at Trois rivieres. Some necessaries Price sent down by them, others soon after. The Canadians are disposed favorably to us, notwithstanding the endeavors of the priests. They will now do nothing but what they are forced to by the enemy, unless it be a few. They would rather we should be there than the enemy, that is the peasantry. The priests, the lawyers, the Seigneurs, the merchants and the petite noblesse are against us. They liked the former English government much. After this martial law was proclaimed, which the inhabitants took and take now to be the Quebec bill. The Quebec bill is in favor of priests and lawyers, the Noblesse are bribed by pensions. The merchants have been led into it by fashion, and connection with these people and hopes of having their trade to Britain opened. About 110,000 thousand inhabitants. About ¾ of these are above Dechambeau. There is no proportion of English inhabitants. Their militia do well for a coup de main, but not for regulars. Our troops have so little discipline so little subordination that it is  impossible they should ever make head against regulars. Guards neglect their duty utterly. Do not keep guard. Officers gave them no orders. Would leave same men on guard 48. hours. No difference when officers there and not there. Genl. Arnold is vigilant and careful, but not attentive to discipline. Genl. Wooster no disciplinarian. They give good orders, but take no care to have them obeyed. Would sometimes have courts of enquiry but would let the men down. St. John’s utterly neglected. Price got in there in the night so little care was taken. The savages might have gone in and cut off the retreat of the army. He thinks Isle aux noix the key to Canada. It commands the passage of the lake so that it is impossible for an army to pass it if properly fortified. Every thing depends on keeping possession of lake Champlain. If they get over that Crown point is not easily tenable, Tyonderoga is incapable of being made defensible. He thinks the guns belonging to the sloop and Schooner must be at Tyonderoga. Besides this there are 60 at Crown point, but they are not all good.
                    July 11. Mr. Palisier. He is the owner of iron works at Trois rivieres.
                    The water on each side Isle [aux] noix is from ½ to ¾ mile wide. Batteaus may pass on both sides. The channel for large vessels is on the East side. They must pass within 300 yds. of the island. A fortification there will certainly prevent passage. The French extended picquets chevaux de frise from shore to shore so that it was impossible to pass. No battery can be erected on the opposite shore it is so marshy. No part of the channel opposite the island is above 10 f. deep. Nothing but an entrenchment all round the island with some chevaux de frise on the outside extending into the water, is requisite; with covered ways to prevent the effect of shells. The island is not ¾ mile long and ¼ wide. 3500 men are sufficient to hold it against 50,000. The enemy cannot come by land so far as isle aux noix without making a road with fascines through a morass for 30 miles. 1500 men at isle aux noix last war deterred Genl. Amherst from attempting to pass with 20,000. Genl. Burlamaqui with 1500 men compleated the necessary works in less than [a] month last war. But should the enemy get possession of isle aux noix and we keep the lake we may yet pass into Canada by the rivers Chasu and Chatoguy, between which is a passage of 3 miles. Chatoguy empties into St. Lawrence about 18 miles above Montreal.
                    Crown point is a pentagon with 5. bastions. It is all rock entirely. Cannot make an entrenchment. Neither trees nor earth. If ever we  regain Canada we must act as Conquerors, and take down their Seigneurs, Lawyers and higher people. This will please the people. To require an oath of fidelity, and arrest those who refuse.
                    John Hamtranck. He is a Canadian and lived at Quebeck till 4 years ago, since which he has lived at Chamblee. Engaged in Continental service Sep. 15. 1775. as a commissary, appointed by Colo. Livingston. He staid in that part till Feb. 5. He then went recruiting and raised 26 men. Was appointed a Lieutenant. He was sent to the Cedars with Colo. Beadel and stationed at the Cedars. He had then but 10. Canadians with him. They were employed in erecting works of defence. Some of the men (about 20 or 30) had the small pox when attacked. Colo. Beadle had it there also but was recovered. They had heard the enemy were coming, before Beadle left the fort. He left it 4 or 6 days before the attack, and said he would send reinforcements and provisions. He appeared to be well and able to go about business. 15 regulars, privates, 3 officers, 350 Indians and Canadians. There came some more regulars next day. Butterfeild had 350 men. There were in the fort 3. barrels of pork, 700 ℔ meat, 1000 bushels wheat 3 cows, 2 horses, and 5 hogs, and about 200. bushels of peas. 20 rounds of cartridges a man, 13 rounds for cannon, 13 grape shot and 10 or 15 balls, ½ barrel powder, and a box of musket ball. Only a few guns were fired to let the enemy know they were in the fort. No body killed or wounded. Capt. Wilkens, and Stephens, all the subalterns and all the men were desirious of fighting, many of them cried with vexation. The enemy kept a loose fire. Flags of truce came in three times, to demand a surrender. Butterfeild held a council of war of the captains on Saturday and Sunday. At the last it was determined to Surrender by all the captains except Wilkins and Stephens. There were 5 captains in all. They sent out a flag of truce to surrender. There was a capitulation in writing that the clothes and baggage of the officers should be free from plunder, as Butterfeild and Stephens told him. The Indians immediately took all their clothes, money, and baggage. Sherburne and his party were brought there. Then they were sent to Quinze chenes. Did not see the Indians kill any of the people, but heard they killed three. Larimier was in some command over the Indians and Canadians. They put the Canadians (except the deponent who was an officer) in irons. On this the deponent went to Forster and reminded him that by the capitulation the Canadians were to have the same treatment with the others, whereon Forster permitted the deponent to go and stay with the Continental officers, but left the men in irons. This was done  to terrify the other Canadians. They were kept in irons 12 days, that is 3 days after the exchange; Forster having placed the common men at Quinze chenes and the officers on their parole at Canesadgo under Canadian guards, went with his regulars and Indians to take Montreal. He was joined by a great number of people who fled from Montreal. He proceeded however no further than La Chene. There he discovered Arnold on the other side with 1000 men, on which he returned [to] Quinze chenes. There the exchange was made of prisoners, except [… Can]adians. Forster then proceeded up the river 72 miles to the point of the lake. He had there but three or 4. batteaux to carry his men, the refugees from Montreal, the cannon baggage the hostages and Canadian prisoners. He therefore left the Canadian prisoners on the bank without saying a word. As soon as they saw the boats go off they run. They had no provisions and only a few old blanket coats on them. The men went to their families, and the deponent to Chambli to his colonel. The hostages were stripped and very ill used. The Indians carried away about 20 of our people besides the hostages. These were well used and permitted to go at large. The Canadians who were in Forster’s service (many of whom were compelled) told the deponent they heard the Indians remind Forster that at Oswagatchy he had promised them all the prisoners, and now he would not let them kill any. Capt. Green, Easterbrook and Down were not willing to fight. Easterbrook is since dead of the small pox. Colo. Hazen gave leave to his men (Canadians) to go home to their houses.
                    July 18. Francois Guillot dit La Rose. A captain of Canadian militia under commissions from Wooster and Sullivan.
                    He was a friend to the American cause. When our troops retreated from Canada he was obliged to remove. He had hired and paid for four waggons to remove his effects. When they got to Chamblee Colo. Hazen stopped them, insulted and beat the deponent, and took the waggons. In the fray one of the guard by order of Colo. Hazen discharged his peice at the deponent, and he was put into the guard house where he staid an hour and a half when Genl. Sullivan came up, had him relieved, and his effects forwarded. He also endeavored to arrest Hardoin Merlet, a Continental major in the Canadian militia for no other cause but remonstrating with him on his treatment of Guillot, but Merlet escaped.
                    Hardoin Merlet, a Continental major in the Canadian Militia.
                    
                    The deponent and Charles Robert dit La Fontaine a Canadian friend were removing their effects out of Canada in Batteaux. They remonstrated with Hazen on his treatment of Guillot, whereupon Hazen had Robert arrested, and would have taken Merlet, but he got off. They both had passports from Baron Woedlke.
                    William Haywood. An inhabitant of Montreal.
                    No body is allowed, or was ever, to carry goods into upper co[untr]y without permit. Mr. Bernard and Mr. Wadden had goods stolen out of town in […] and loaded a number of slays out of town with the goods and were carrying them into the upper country. Genl. Wooster sent after them and overtook 6 or 7. which were brought back by major Nicholson and Capt. Scott. Colo. Hazen generally suspected of being unfriendly. He h[ad] alwais exerted his interest to get our enemies released. A priest conf[ined] by Baron Woedlke Colo. Hazen became security for.
                    July 19. Mr. Mason sais there was an officer (whose name he has forgotten) put under arrest by Colo. Fleming for having taken some wine of Genl. Prescot’s. He has heard Genl. Prescot had one hogshead of bottled wine taken which was sold to one Pharis a tavern keeper in Montreal. The stores taken by Colo. Easton on board the fleet were 658. Barr’ pork, 480 Barr’ flour, 38. Barr’ peas, 23 Barr’ rice, 294 firkins of butter 42. barr biscuit. There were 13 Barr’ pork besides and sundry other stores sent by Genl. Montgom’ to Quebec of which deponent had no account.
                    July 27. Mr. Bonfeild.
                    A Mr. Halstead acted at Quebeck as commissary by appointment of Genl. Montgomery. He continued to act till the retreat from Quebec. The deponent lived at Scillery 4 miles above Quebec. The provisions which came down were lodged in his store. There came down in the month of March, April and the beginning of May pork enough
   
   Price.

 to have lasted till June. [This came down in batteaux but seems to have been the same which Genl. Schuyler had sent off in slays.] There were 100 barrels of pork in his store at the time of Genl. Thomas’s retreat from Quebeck. He does not suppose the Commander knew any thing of it. He thinks the Commissaries made no regular returns. This fell into the hands of the enemy, the deponent saw them take it away.
                    Levingston
   
   Blackburne.

 the Deputy Commissary was Commissary of that department. 
   
   Wooster.

 He appointed Schwartz and Benson assistant Deputy Commissar[ies] Genl. and they again appointed sub-commissaries.
                    
                    They went down to Quebec in March and tho’ their appointment superseded Halstead, yet as they could not speak French and were not acquainted with the people or country, Halstead continued to act.
   
   Blackburne.

 A hundred barr[els] of pork would have lasted the retreating army 11. days. Had they known of the pork at Scilleri at the time of the retreat they could not have got it, and if they had ordered it up in batteaux it would have fallen into the enemy’s hands.
                